Citation Nr: 0728530	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-32 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
schizophrenia, and if so whether entitlement to service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1971 to January 
1974.  This case comes to the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision denying the 
reopening of the veteran's claim for entitlement to service 
connection for schizophrenia.


FINDINGS OF FACT

1. The RO denied service connection for a nervous condition 
that was noted to possibly later become schizophrenia in a 
September 1974 rating decision and the veteran did not 
perfect an appeal of this rating decision nor did he perfect 
appeals for rating decisions issued in March 1984 and, most 
recently, in January 1992 denying the reopening of the 
veteran's claims for psychiatric conditions.

2.  Evidence associated with the claims file after the RO's 
last final denial in January 1992 is new evidence, and when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim and 
raises the reasonable possibility of substantiating the 
previously disallowed schizophrenia claim.

3. There is medical evidence of record corroborating the 
veteran's claimed in-service incidence of psychiatric 
treatment for schizophrenia.

4. There is medical evidence of record indicating that the 
veteran has schizophrenia as related to the initial psychotic 
break in service.




CONCLUSIONS OF LAW

1.  New and material evidence has been presented since the 
January 1992 final rating decision, and the claim for service 
connection for schizophrenia is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).

2.  Schizophrenia was initially incurred in the veteran's 
active duty service.  38 U.S.C.A. §§ 105, 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.102, 3.301, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

In the decision below, the Board has reopened and granted the 
veteran's claim for service connection for schizophrenia, and 
therefore the benefit sought on appeal has been granted in 
full.  Accordingly, regardless of whether the notice and 
assistance requirements have been met in this case, no harm 
or prejudice to the appellant has resulted.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

II.  Claim to Reopen

The veteran claims that he has submitted new and material 
evidence regarding a claim for entitlement to service 
connection for schizophrenia.

By a January 1992 rating decision the RO denied reopening a 
claim for entitlement to service connection for schizophrenia 
because no evidence was submitted to show that the veteran's 
schizophrenia was related to his active duty service.  The 
appellant was notified of his appellate rights; however, did 
not submit a timely appeal thereby making the decision final.

While an unappealed rating decision becomes final, applicable 
law provides that a claim which is the subject of a prior 
final decision may nevertheless be reopened upon presentation 
of new and material evidence.  38 U.S.C.A. § 5108; Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  See 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  Evidence received subsequent to a 
final rating decision is presumed credible for the purposes 
of reopening a claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995).

Evidence of record at the time of the last final disallowance 
included the veteran's service medical records indicating 
treatment in service for a psychotic episode (which was not 
present at separation) as well as drug abuse and VA treatment 
records indicating ongoing treatment for schizophrenia and 
drug abuse.  None of the available evidence indicated that 
the veteran's current psychiatric treatment had anything to 
do with the episode in service and, as such, the issue of 
entitlement to service connection for schizophrenia was not 
reopened.

Evidence received since the last final disallowance includes 
VA treatment records indicating continued treatment for 
schizophrenia along with treatment for drug and alcohol 
abuse.  An October 2004 written statement from a VA doctor 
indicates a review of the veteran's service medical records 
regarding the psychotic episode in service and an opinion 
relating that episode to the veteran's current schizophrenic 
condition because that in-service episode served as the first 
psychotic break that the veteran underwent.  The VA medical 
evidence is new as it was not of record at the time of the 
last final disallowance and it is material because it relates 
to an unestablished fact necessary to substantiate the claim, 
that of a nexus between the veteran's in-service treatment 
and his current diagnosis of schizophrenia.  New and material 
evidence having been submitted, the appellant's claim for 
entitlement to service connection for schizophrenia is 
reopened.  The Board will now proceed to consider the 
substantive issue of service connection for schizophrenia.  
As the RO has already considered the substantive issue as the 
RO determined the veteran had not submitted evidence 
sufficient to show a nexus between service and his current 
diagnosis, the Board's action to consider the issue would 
result in no prejudice to the veteran.  In any event, the 
veteran's claim is granted in full below and so the question 
of prejudice in this case is moot. 

III.  Claim for Entitlement to Service Connection

The veteran claims that his current diagnosis of 
schizophrenia stems from an initial psychotic break while on 
active duty.

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be: 1) 
a medical diagnosis of a current disability; 2) medical or, 
in certain cases, lay evidence of in-service occurrence of a 
disease or injury; and 3) medical evidence of a nexus between 
an in-service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999). 

As the veteran's claim for entitlement to service connection 
for schizophrenia is intertwined with his documented history 
of drug and alcohol abuse, the Board notes that Section 8052 
of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. 
L. No. 101-508, § 8052, 104 Stat. 1388, 1388-91, prohibits, 
effective for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  Moreover, Section 8052 also 
amended 38 U.S.C.A. § 105(a) to provide that, with respect to 
claims filed after October 31, 1990, an injury or disease 
incurred during active service will not be deemed to have 
been incurred in line of duty if the injury or disease was a 
result of the person's own willful misconduct, including 
abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. 
§§ 3.1(m), 3.301(d).

In claims for benefits, VA shall consider all information and 
lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (holding that a claimant 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail). 

The veteran's service medical records indicate treatment in 
service during March 1972 after the veteran displayed bizarre 
behavior as he was intoxicated and banging himself against 
walls.  At the time of the full examination, the veteran was 
noted to be hung over and appeared "acutely schizophrenic 
and was referred to the hospital."  The veteran was 
hospitalized and treated with antipsychotic medication and 
was thereafter released back to duty once it was determined 
that no evidence of psychosis remained.  No other indications 
of treatment or complaints regarding the veteran's mental 
health are in the veteran's service medical records.  The 
veteran's separation examination was notably negative 
regarding anything concerning the veteran's mental health 
though it does indicate a history of drug abuse.

The veteran's post-service medical records indicate ongoing 
treatment for mental health problems as well as drug and 
alcohol addiction.  The veteran has been treated in hospitals 
for mental health problems, including schizophrenia and drug 
and alcohol addiction, on several occasions beginning in 1984 
after separation from service.  A June 1974 VA examination 
concluded with a diagnosis of the veteran as having a 
moderate anxiety reaction that could result in schizophrenia.  
The veteran's diagnoses of schizophrenia are separate from 
the diagnoses of drug and alcohol addiction and abuse and the 
diagnosis of schizophrenia is not shown to be related to the 
diagnoses of drug and alcohol addiction.

Most notably, a VA physician has submitted a written 
statement dated October 2004 suggesting that the veteran's 
current diagnosis of schizophrenia dates back to the initial 
psychotic break which took place during active duty.  This 
doctor indicates that the veteran's service medical records 
discussed above detailing the veteran's in-service incidence 
of mental health treatment, "documents patient's first 
psychotic break occurred while patient on active duty."  
This doctor notes that the veteran was not intoxicated when 
he was determined to be acutely schizophrenic in service but 
rather that he was hung over at the time of diagnosis.  
Therefore, the doctor concludes that the veteran's diagnosis 
of schizophrenia does not stem from his being under the 
influence of drugs or alcohol.  No other medical evidence 
concerning the etiology of the veteran's schizophrenia is in 
the claims file although numerous treatment notes indicate 
the dual treatment for drug and alcohol abuse and 
schizophrenia and other mental health problems.

While the veteran has a documented history of addiction and 
abuse of drugs and alcohol that are treated seemingly hand-
in-hand with the veteran's schizophrenia, there is no medical 
evidence of record indicating that the veteran's 
schizophrenia is a result of any willful misconduct (i.e. 
drug or alcohol use) on active duty.  While the veteran's 
separation examination may not have shown any mental health 
problems at the time of separation, as early as June 1974 (5 
months after separation), the veteran was diagnosed as having 
a moderate anxiety reaction that may become schizophrenia and 
the veteran has submitted medical evidence indicating a 
medical nexus opinion between the veteran's in-service 
psychotic episode (the first such psychotic episode reported) 
to his current diagnosis of schizophrenia (see October 2004 
written notation from VA doctor).  For the reasons discussed 
above, the Board concludes that the evidence supports a 
finding that the veteran has schizophrenia as a result of 
service.  Accordingly, any reasonable doubt is resolved in 
favor of the veteran and his claim for entitlement to service 
connection for schizophrenia is granted.  38 U.S.C.A. § 
5107(b).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for schizophrenia is 
reopened.

Entitlement to service connection for schizophrenia is 
granted.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


